Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 18, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  145206(51)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices
  GRANGE INSURANCE COMPANY OF
  MICHIGAN,
            Plaintiff/Counter-
            Defendant/Appellant,
                                                                   SC: 145206
  v                                                                COA: 303031
                                                                   Muskegon CC: 10-047159-CK
  EDWARD LAWRENCE, Individually and
  Joint Personal Representative of the Estate of
  Josalyn A. Lawrence, and LAURA ROSINSKI,
  Individually and Joint Personal Representative
  of the Estate of Josalyn A. Lawrence,
                 Defendants-Appellees,
  and
  FARM BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
             Defendant/Counter-
             Plaintiff-Appellee.
  _________________________________________


         On order of the Chief Justice, the motion by the State Bar Family Law Section for
  leave to file a brief amicus curiae is considered and it is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 18, 2013                      _________________________________________
                                                                              Clerk